NATIONWIDE MUTUAL FUNDS Nationwide Bailard Cognitive Value Fund Nationwide Bailard Emerging Markets Equity Fund Nationwide Bailard International Equities Nationwide Bailard Technology & Science Fund Nationwide Geneva Mid Cap Growth Fund Nationwide Geneva Small Cap Growth Fund Nationwide HighMark Balanced Fund Nationwide HighMark Large Cap Core Equity Fund Nationwide HighMark Large Cap Growth Fund Nationwide HighMark Small Cap Core Fund Nationwide HighMark Value Fund Nationwide Ziegler Equity Income Fund Nationwide Ziegler NYSE Arca Tech 100 Index Fund Supplement dated April 15, 2015 to the Prospectus dated March 1, 2015 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. Nationwide HighMark Small Cap Core Fund Effective immediately: 1. The table under the “Fees and Expenses” section on page 38 of the Prospectus is deleted and restated as follows: Class A Shares Class C Shares Institutional Class Shares Institutional Service Class Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) imposed on purchases (as a percentage of offering price) 5.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price or sale price, whichever is less) None 1.00% None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.90% 0.90% 0.90% 0.90% Distribution and/or Service (12b-1) Fees 0.25% 1.00% None None Other Expenses2 0.35% 0.34% 0.26% 0.28% Total Annual Fund Operating Expenses 1.50% 2.24% 1.16% 1.18% Fee Waiver/Expense Reimbursement3 None (0.02)% None None Total Annual Fund Operating Expenses After Fee Waiver/ Expense Reimbursement 1.50% 2.22% 1.16% 1.18% 1“Management Fees” has been restated to reflect the reduction of contractual investment advisory fees, effective April 15, 2015. 2“Other Expenses” has been restated to reflect current fees. 3Nationwide Mutual Funds (the “Trust”) and Nationwide Fund Advisors (the “Adviser”) have entered into a written contract limiting annual fund operating expenses to 2.22% for Class C shares until at least February 29, 2016. Under the expense limitation agreement, the level to which operating expenses are limited excludes any taxes, interest, brokerage commissions, acquired fund fees and expenses, short-sale dividend expenses, other expenses which are capitalized in accordance with generally accepted accounting principles and expenses incurred by the Fund in connection with any merger or reorganization, and may exclude other nonroutine expenses not incurred in the ordinary course of the Fund’s business. The expense limitation agreement may be changed or eliminated only with the consent of the Board of Trustees of the Trust. The Trust is authorized to reimburse the Adviser for management fees previously waived and/or for expenses previously paid by the Adviser, provided, however, that any reimbursements must be paid at a date not more than three years after the fiscal year in which the Adviser waived the fees or reimbursed the expenses and the reimbursements do not cause the Fund to exceed the expense limitation that was in place at the time the Adviser waived the fees or reimbursed the expenses. 2. The tables under the “Example” section on page 39 of the Prospectus are deleted and restated as follows: 1 Year 3 Years 5 Years 10 Years Class A shares $ Class C shares Institutional Class shares Institutional Service Class shares You would pay the following expenses on the same investment if you did not sell your shares: 1 Year 3 Years 5 Years 10 Years Class C shares $ 3. The “Management Fees” section on page 72 of the Prospectus is amended to include the following: Beginning April 15, 2015, the Nationwide HighMark Small Cap Core Fund pays NFA an annual management fee based on the rates listed in the table below, which are expressed as a percentage of the Fund’s average daily net assets and do not take into account any applicable fee waivers: Fund Assets Fee Nationwide HighMark Small Cap Core Fund Up to $500 million $500 million and more % % PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
